09-4124-ag
         Jiang v. Holder
                                                                                       BIA
                                                                                Bukszpan, IJ
                                                                               A094 787 213
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 8 th day of July, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                ROBERT A. KATZMANN,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       _______________________________________
12
13       XIU LIANG JIANG,
14                Petitioner,
15
16                         v.                                   09-4124-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Henry Zhang, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; William C. Peachey,
27                                     Assistant Director; Theo Nickerson,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Xiu Liang Jiang, a native and citizen of the People’s

6    Republic of China, seeks review of a September 11, 2009,

7    order of the BIA reversing the December 20, 2007, decision

8    of Immigration Judge (“IJ”) Joanna M. Bukszpan insofar as it

9    pretermitted Jiang’s asylum application, and affirming her

10   decision denying his applications for withholding of removal

11   and relief under the Convention Against Torture (“CAT”).       In

12   re Xiu Liang Jiang, No. A094 787 213 (B.I.A. Sept. 11,

13   2009), aff’g in part No. A094 787 213 (Immig. Ct. N.Y. City

14   Dec. 20, 2007).    We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16       Under the circumstances of this case, we review the

17   IJ’s decision as modified and supplemented by the BIA’s

18   decision.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426

19 F.3d 520, 522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d
20   268, 271 (2d Cir. 2005) .   The applicable standards of review

21   are well established. See 8 U.S.C. § 1252(b)(4)(B); see also

22   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008)

23   (per curiam).

                                    2
1        Substantial evidence supports the IJ’s adverse

2    credibility determination.     For asylum applications governed

3    by the REAL ID Act, the agency may, considering the totality

4    of the circumstances, base a credibility finding on an

5    asylum applicant’s “demeanor, candor, or responsiveness,”

6    the plausibility of his or her account, and inconsistencies

7    in his or her statements, without regard to whether they go

8    “to the heart of the applicant’s claim.”     8 U.S.C.

9    § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 167.

10       Contrary to Jiang’s argument, the agency did not err in

11   relying on the contents of the form I-213 (Record of

12   Deportable/Inadmissible Alien ) issued after he was detained

13   at the border. As we have found, an I-213 form is

14   “presumptively reliable,” because it “contain[s] guarantees

15   of reliability and trustworthiness that are substantially

16   equivalent” to those required of business records admissible

17   under the Federal Rules of Evidence.     Felzcerek v. INS, 75

18 F.3d 112, 116-17 (2d Cir. 1996).     In addition, we have

19   examined the reliability of the form I-213 and are confident

20   that it represents a “sufficiently accurate record” of

21   Jiang’s statements to merit consideration in determining

22   whether he was credible.     Ramsameachire v. Ashcroft, 357



                                     3
1 F.3d 169, 179 (2d Cir. 2004); see also Ming Zhang v. Holder,

2    585 F.3d 715, 724-25 (2d Cir. 2009).    Therefore, the agency

3    reasonably relied on the inconsistency among the form I-213,

4    which stated that Jiang was a Christian, Jiang’s testimony

5    that he was a Buddhist, and his asylum application in which

6    he marked “n/a” in the space left for religion.    See Xiu Xia

7    Lin, 534 F.3d at 167.   To the extent that Jiang offered

8    explanations for these discrepancies, the IJ was not

9    compelled to credit them.    See Majidi v. Gonzales, 430 F.3d
10   77, 80-81 (2d Cir. 2005).

11       Given these discrepancies, the IJ reasonably noted the

12   absence of evidence corroborating Jiang’s claim that he

13   began practicing Falun Gong because he suffered from

14   rheumatoid arthritis, and did not err in concluding that the

15   absence of such evidence further undermined his credibility.

16   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

17        Because Jiang’s claims for asylum, withholding of

18   removal, and CAT relief were all based on the same factual

19   predicate, the adverse credibility determination was fatal

20   to each of those claims.    See Paul v. Gonzales, 444 F.3d
21   148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of

22   Justice, 426 F.3d 520, 523 (2d Cir. 2005).



                                    4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13
14




                                    5